Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
	Applicants remarks and amendments entered on 02-10-2021 are acknowledged, with claims 1-6 currently pending and of discussion below. 
Response to Arguments
Applicants predominantly argues that the claim amendments obviate the previous rejections of Claim Rejection under 35 U.S.C. § 103 and under 35 U.S.C. § 102.  This argument is found persuasive and previous rejections under 35 U.S.C. § 103 and under 35 U.S.C. § 102 are withdrawn. However applicant is directed to new rejections, necessitated by amendment that are described below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Nature Communications 21 OCT 2016) and Zheng et al (Biomaterials Applications 2014 vol. 28(7) 1051-1059).  Claims 1-4 and 6 collectively describe a composition of a magnetic particle which is coated with a cancer cell binding ligand such as RGD peptide and a second PLGA particle which encapsulates a TLR-7 agonist such as imiquimod with the PLGA particle having a size between 10nm and 50um. The disclosure of Chen et al describes a singular PLGA particle which encapsulates ICG (indocyanine green) and imiquimod (R837) (abstract). The average . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Zheng as applied to claim 1 above, and further in view of Kadiyala et al (WO2017023779A1). The disclosure of Chen and Zheng collectively describe the rationale for a dual particle formulation as described but do not particularly describe a formulation comprising a hydrophilic polymer to .

Summary: No Claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644